Exhibit 99.1 Ur-Energy Receives Final Permit Approval For UIC Class I Injection Wells Denver, Colorado (Market Wire – June 1, 2010) Ur-Energy Inc. (TSX:URE, NYSE Amex:URG) is pleased to announce the receipt of final permit approval from the State of Wyoming for the construction and operation of UIC Class I injection wells for Ur-Energy’s Lost Creek In-situ Recovery (ISR) uranium project in Wyoming.Issuance of this required permit marks a significant milestone in the effort to fully permit Ur-Energy’s wholly owned Lost Creek ISR project. The Wyoming Department of Environmental Quality (WDEQ) finalized its approval of the Class I Underground Injection Control Permit (UIC Permit) which authorizes Ur-Energy to drill, complete and operate up to five Class I non-hazardous injection wells at the Lost Creek site.The WDEQ authorized a sufficient number of wells and capacity to meet the anticipated water management requirements for the life of the Lost Creek ISR project. With prior authority, one well was previously installed by Ur-Energy to the appropriate depth for the purpose of collecting data for the application and that well was constructed to serve as a Class I injection well in the future.The UIC Permit demonstrates Ur-Energy’s commitment to protecting the environment through the use of best practice technology and well accepted water management systems. John Cash, Director of Regulatory Affairs stated, “We are very pleased to receive this major permit from the State of Wyoming. We look forward to continuing to work with the state and federal regulatory agencies as we finalize the remaining licenses and permits for Ur-Energy’s flagship property, Lost Creek.” Bill Boberg, President and CEO of Ur-Energy added, “The issuance of this permit demonstrates that our permitting efforts are falling in to place as anticipated.” W. William Boberg, President and CEO, a Professional
